UNITED STATES DISTRICT C()URT

FILE‘D

FOR THE DISTRICT OF COLUMBIA

MAY 03 2013

SAEED MOHAMMED SALEH
HATIM, et al. ,

Pelitioners,
v.
BARACK H. GBAMA, et al.,

Respondents.

'rcv coerce

Civil Action No. 05-1429 (RCL)

\)J\J\/\_/§/§/`§/§/§/\,/\/

ORDER

lt is hereby ordered that the following schedule shall apply to this case:

August 30, 2013

September f>_, 2013
/0;{"0 ‘--

October 7, 2013

October 21, 2013
November 4, 2013
November 15, 2013

November 15, 2013
N0vember 27, 2013

December _lf, 2013
/o'.rb z -M-

DC: 4807145-1

Completion by Government of document searches and
disclosures, and filing of amended return.

Conference with Court to resolve any discovery disputes.

[
conyenient»fer 

Completion of discovery.

Disclosure by each side of any new evidence to be offered
in the case.

Disclosure by each side of any new evidence to rebut
evidence disclosed on October 21 , 2013.

Disclosure of the identity of any witnesses who will testify
live at the hearing.

Simultaneous filing of prehearing briefs.
Simultaneous filing of reply briefs.

Hearing on habeas petition.